PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
SJOLUND et al.
Application No. 16/566,544
Filed: September 10, 2019
Attorney Docket No. 3831-14035.2(UX001003)
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




 This is a decision on the request for refund filed July 06, 2021.

The request for refund is GRANTED.

Applicant files the above request for refund of $210.00 stating, “On December 31, 2021, a Request to Correct Inventor Order was filed … and the amount of $210.00 was incorrectly paid.  Applicant request the correct fee of $70.00 be charged.”

As a result of the incorrect fee being paid on December 31, 2020, a total of $210.00 was refunded to the applicant's deposit account on October 29, 2021, and the correct fee of $70.00 was charged to the applicant's deposit account on March 14, 2022.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions